** VACANCY — SCHOOL SUPERINTENDENT — APPOINTMENT ** THE APPOINTMENT MADE BY THE COUNTY SUPERINTENDENT (IMMEDIATELY FOLLOWING THE VACANCY) WAS UNAUTHORIZED AND INVALID; BUT THAT MORE THAN TWENTY(20) DAYS HAVING ELAPSED SINCE THE VACANCY OCCURRED, AND THE BOARD OF EDUCATION NOT HAVING APPOINTED ANY PERSON TO FILL IT WITHIN SAID TWENTY DAYS, THE COUNTY SUPERINTENDENT NOW HAS AUTHORITY TO "DETERMINE AND DECLARE THE VACANCY AND FILL THE SAME BY APPOINTMENT".  IT SHOULD BE NOTED THAT 70 O.S. 188 [70-188] PROVIDES THAT WHERE THE VACANCY OCCURS MORE THAN TEN DAYS PRIOR TO THE ANNUAL ELECTION, AND WHERE THE TERM OF THE VACATED OFFICE IS ONE YEAR (OR MORE), THE VACANCY SHOULD BE FILLED FOR THE UNEXPIRED TERM AT THE FIRST ANNUAL ELECTION THEREAFTER, THE BALLOTS AND RETURNS BEING "TO FILL THE UNEXPIRED TERM".  HOWEVER, WHERE SUCH A VACANCY IS NOT FILLED AT THE FIRST ANNUAL ELECTION AFTER IT OCCURS AS REQUIRED BY THE STATUTE, IT MAY NOT BE FILLED AT ANY SUBSEQUENT ANNUAL ELECTION; AND A PERSON PROPERLY APPOINTED TO FILL SUCH VACANCY WOULD HOLD FOR THE REMAINDER OF THE UNEXPIRED TERM OF THE VACANT OFFICE. (SCHOOL BOARD, INDEPENDENT SCHOOL DISTRICT) CITE: OPINION NO. FEBRUARY 24, 1943 — CRABLE, 70 O.S. 181 [70-181], 70 O.S. 188 [70-188] (RICHARD H. HUFF)